DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/14/22.  These drawings are not accepted.
The drawings remain objected to because Figures 5 and 6 appear to be photographs that provide inadequate reproducibility in preserving critical details and clarity.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahaye, FR 2609741.
Regarding claim 15:
Lahave discloses a trellis hub (10), comprising: 
i) a first hub member (26), comprising a first plurality (12) of trellis spar receiving zones; 
ii) a second hub member (27), comprising a second plurality of trellis spar receiving zones; and 
iii) a connector (24) wherein: 
a) the first and second hub members are rotatable relative to each other about a common, substantially central axis; 
b) the first hub member is not identical to the second hub member: and 
c) the connector passes through the first hub member and the second hub member.
Regarding claim 16:
Lahave discloses wherein the first and second plurality of trellis spar receiving zones are substantially circular in cross section.
Regarding claim 18:
Lahave discloses wherein connector (24 and 17) defines the common, substantially central axis.
Regarding claim 19:
Lahave discloses wherein the connector comprises complementarily shaped interacting members (17 and the receiving bore) which are conformed with respective hub members.
Regarding claim 20:
Lahave discloses wherein the first plurality of trellis spar receiving zones are arranged radially around the first hub member in a plane that is perpendicular to the central axis.
Regarding claim 21:
Lahave discloses wherein the second plurality of trellis spar receiving zones are arranged radially around the second hub member and directed at an angle of less than 90° relative to the central axis.
Regarding claim 22:
Lahave discloses wherein at least one of the first and second hub members comprises four trellis spar receiving zones.
Regarding claim 23:
Lahave discloses a trellis preparation kit comprising the trellis hub of claim 15 with a plurality of trellis spars.
Regarding claim 24:
Lahave discloses comprising a plurality of trellis hubs of claim 15, and a plurality of trellis spars connected thereto via the trellis spar receiving zones (Fig. 10).

    PNG
    media_image1.png
    909
    668
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633